Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 1/4/22.  Applicant’s arguments have been considered but are not persuasive.  Claims 1-13, 15-20 and 22 are pending.  This Action is FINAL, as necessitated by amendment.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/21/22 and 3/16/22 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-13, 15-18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al., US 2010/0035124 A1.
Thompson teaches a catalyst ink composition for a fuel cell electrode is provided. The catalyst ink composition includes: an ionomer; at least one solvent; a quantity of nanostructured thin film support cores; a catalyst formed from a precious metal, the catalyst coated onto the nanostructured thin film support cores; and a quantity of particles (abstract).  FIG. 2 shows the electrode 6 includes a matrix of an ionomer 200 having a quantity of particles 202 and a quantity of nanostructured thin film cores 204 
The quantity of particles 202 may be formed from a carbonaceous material such as carbon black, graphite or activated carbon [0023].  The nanostructured thin film cores 204 can have a variety of geometries and orientations including straight and curved shapes, and can be twisted, curved, hollow or straight, as desired.  The nanostructured cores 204 may be longitudinally extended whiskers [0026].  The cores 204 are formed using an organic pigment such as perylene red [0027].  
One or more layers of the catalyst 206 coat the nanostructured thin film cores 204 and serve as a functional layer imparting desired catalytic properties to the nanostructured thin film cores 204. The catalyst 206 may further impart electrical conductivity and desired mechanical properties, e.g., strengthening and/or protecting the core of the catalyst coated nanostructured thin film cores 204. The catalyst 206 is formed from a precious metal having a catalytic activity suitable for use in the electrode 6 of the fuel cell 2. For example, the catalyst 206 may be formed from platinum or from one of the platinum group metals including palladium, iridium, rhodium, ruthenium, and alloys thereof. Suitable alloys based on platinum and another metal such as ruthenium, for example, may be employed. The catalyst 206 may include other alloying additions cobalt, chromium, tungsten, molybdenum, vanadium, iron, copper, and nickel, for example [0029].  Note chromium, molybdenum and tungsten are refractory metals.
	Thus the claims are anticipated.  Regarding claim 6, a first layer of catalytic material comprising platinum and ruthenium and a second layer of catalytic material comprising platinum and ruthenium wherein the first and second microstructured cores are the same is encompassed by the claim and disclosed by Thompson.  
	Regarding claim 11, the average size of the particles 202 may also be selected to provide the desired level of void porosity within the electrode 6. As a nonlimiting example, the particle size may range from about 20 nanometers to about 350 nanometers [0025].  Regarding claim 12, the ionomer 200 may include any suitable proton-conducting polymer that is substantially stable under the operating conditions and temperatures associated with operation of the fuel cell 2. In particular embodiments, the ionomer 200 is a polymer having sulfonic acid groups, for example, a perfluorosulfonic acid (PFSA) polymer. Other ionomer materials, including hydrocarbon ionomers such as sulfonated polyetherketones, aryl ketones, and polybenizimidazoles may also be used. One of ordinary skill in the art may select other proton-conducting polymers, as desired [0022].
	Regarding claim 13, a method of fabricating the electrode 6 using the catalyst ink composition includes the steps of providing a substrate for the electrode 6 and providing a catalyst ink composition including the ionomer 200, the at least one solvent, the quantity of nanostructured thin film support cores 204 with the catalyst 206 coated thereon, and the quantity of particles 202. The substrate is generally at least one of the 
	Regarding claim 15, Figure 1 shows a fuel cell having electrodes formed from the catalyst ink composition.  See also [0002]-[0004] and [0020].  Regarding claim 21, Thompson teaches particles 202 may contact a surface of the catalyst coated cores and include gold and alloys thereof [0023-0024].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al., US 2010/0035124 A1 in view of Hendricks et al., US 2008/0020261 A1.
See discussion of Thompson above regarding at least claim 1.  Regarding claims 9 and 19, Thompson does not explicitly teach a weight ratio of platinum to iridium and/or ruthenium.  However, the invention as a whole would have been obvious to one having ordinary skill in the art the time the invention was made because Hendricks teaches catalyst layers for fuel cells typically comprises Pt and Ru in a weight ratio of 2:1 [0061].  Hendricks teaches a catalyst layer comprising a nanostructured thin film catalyst layer comprising a catalyst material coating a layer of nanostructured support elements.  The catalyst layer may comprise a metal such as platinum or a platinum alloy [0008].  See .  
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive.  All prior 35 USC 112 rejections have been withdrawn.
	Applicant asserts Thompson does not teach the recited combination of claim limitations with sufficient specificity such that one of ordinary skill in the art would at once envisage present claim 1.  Applicant asserts Thompson teaches a myriad of metals that may be used individually as catalyst 206 and that only platinum is exemplified as a catalyst.  Examiner disagrees.  Thompson specifically discloses alloys based on platinum and another metal such as ruthenium, for example, may be employed.  Therefore, Thompson clearly teaches the claimed invention with sufficient specificity.  A platinum/ruthenium catalyst is exemplified by Thompson.
	Applicant argues Thompson teaches practically any material for the quantity of particles 202 so long as it provides electrode porosity.  Examiner disagrees Thompson teaches “practically any material” for the quantity of particles 202.  [0023] teaches the quantity of particles 202 may be formed of any material having sufficiently high electrical conductivity.  Furthermore, Thompson teaches “As nonlimiting examples, the particles 202 may be formed from a carbonaceous material, such as at least one of carbon black, graphite and activated carbon” [0023].  See also Table 1 that provides a specific example using carbon black particles. Thus Applicant’s arguments are not persuasive. 

	Regarding claim 13, Applicant argues Thompson does not appear to be directed toward the same problem as the present application of improving the performance of reversal tolerance of the fuel cell without reducing its performance.  The cited prior art is not required to be “directed toward the same problem” to anticipate the claimed invention.  Furthermore, arguments directed toward performance of a fuel cell are not commensurate in scope with at least claim 13, as the claim is not directed toward a fuel cell.  Applicant cites sections of the present application describing the damage that can occur at the anode during interruptions of the fuel cell.  At least [0092] teaches the carbon corrosion rate and possible damage to the fuel cell anode is reduced.  Applicant then states Thompson developed “a catalyst ink composition that generates an electrode that is durable, inexpensive, resistant to carbon corrosion, optimized for water management and facilitates fuel cell start-up operation at low ambient temperatures”.  Thus it is unclear how Applicant concludes Thompson does not appear to be directed toward the same problem as the present application.  Thompson teaches a fuel cell 
Examiner notes none of the pending claims recite a cathode comprising a specific catalyst material.  Thus arguments relating to a cathode composition are not commensurate in scope with the claimed invention.  Again, only claim 15 requires a fuel cell.  Arguments regarding “voltage versus current density”, “fuel cell run in reversal mode” and “reversal tolerance” are not commensurate in scope with claims 1-13, 16-20 and 22.  Furthermore, claim 15 is not directed toward a method of operating a fuel cell. Thus, “voltage versus current density”, “fuel cell run in reversal mode” and “reversal tolerance” are not commensurate in scope with claim 15.  
In addition, Applicant merely asserts “these fuel cells are different” but does not provide proper support for the assertion.  Furthermore, evidence of unexpected results must compare the claimed invention with the prior art of record.  No evidence of unexpected results has been provided.
	Applicant asserts the Patent Office has not provided motivation to combine Thompson and Hendricks.  Examiner disagrees.  A motivation statement was clearly provided by the Examiner.  Applicant does not provide any specific arguments regarding the 35 USC 103 rejection of claims 9, 10, 19 and 20.  Thus there is nothing further for the Examiner to rebut.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/TRACY M DOVE/Primary Examiner, Art Unit 1727